Citation Nr: 9918331	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95-40 338 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a right knee 
disability. 
 
3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a left elbow 
disability.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a left wrist 
disability.

 7.  Entitlement to a compensable disability evaluation for a 
left knee disability.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to October 
1993.

The above matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which granted service connection for a 
left knee disability, assigned a noncompensable rating for 
that disability and denied all the other issues for service 
connection that are listed on the first page of the present 
decision/remand.

A Central Office Hearing (COH) was held on June 1, 1999, here 
in Washington, D.C., before Jack W. Blasingame, who is a 
Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.

It is noted that the veteran also perfected his appeal of the 
denial of claims for service connection for disabilities of 
both shoulders and that testimony regarding both service 
connection issues was offered at the June 1999 COH.  These 
issues are no longer on appeal because the benefit sought by 
the veteran (service connection) was already granted in a May 
1996 rating decision, and the veteran was thereafter advised 
of this, in a Supplemental Statement of the Case that was 
also dated in May 1996.  The veteran is, however, hereby 
advised that he is free to submit a claim for an increased 
rating if he believes that either one of the service-
connected disabilities of the shoulders is currently more 
disabling than evaluated.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issues of service connection for 
disabilities of the lumbosacral spine and right knee has been 
obtained and developed by the agency of original 
jurisdiction.

2.  The veteran's lumbosacral spine was normal on induction, 
as no disability of the spine was noted to be manifested at 
that time.

3.  During service, the veteran complained of low back pain, 
with radiation, and was diagnosed with musculoskeletal pain 
and a low back strain.

4.  Diagnoses of chronic lumbosacral strain and lumbosacral 
strain with degenerative joint disease were rendered 
approximately 13 and 30 months after service, respectively.

5.  The veteran suffered a fracture to the patella of his 
right knee before service and underwent surgical repair 
shortly thereafter and still prior to service, in 1979, and 
the repair had excellent results, as the right knee regained 
full mobility and X-Rays obtained at that time revealed a 
completely healed fracture.

6.  It has not been shown that the veteran's right knee 
suffered additional disability during service, as the knee 
currently shows no objective evidence of any abnormality, 
even with its history of pre-service trauma.

CONCLUSIONS OF LAW

1.  A currently-manifested chronic lumbosacral strain, with 
degenerative joint disease, was incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

2.  The veteran has failed in his initial duty to submit a 
claim for service connection for a right knee disability that 
is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted, on a presumptive 
basis, when any of the diseases deemed as chronic by VA, to 
include arthritis, is manifested to a degree of ten percent 
or more within the specific timeframe allowed by the 
regulation (one year in the case of arthritis), even if the 
disease is not shown during service.  See, 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1998).



First Issue
Entitlement to service connection for a lumbosacral spine 
disability:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection for a lumbosacral spine 
disability.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of this claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

The record shows that the veteran's spine and other 
musculoskeletal systems were evaluated as normal and that he 
denied ever having had, or currently having, recurrent back 
pain, on induction in October 1983 and again in November 
1987.  The record also reveals that the veteran confronted 
problems with his lower back during service, in 1993.  In 
particular, he complained of a lower back syndrome manifested 
by a history of several years of lower back pain, in July 
1993.  The pain included radiation but was not accompanied by 
shooting, paresthesias, tingling, radiculopathy or bowel 
bladder problems.  On physical examination, it was noted that 
there was minor tenderness on palpation over the paraspinous 
muscles, although the strength was normal ("5/5") 
throughout and the sensory examination was "intact" to 
palpation and light touch.  Lumbar X-Rays obtained at that 
time were negative and the assessment was listed as a low 
back strain.

The record also shows that in August 1993, approximately two 
weeks after the above consultation, the veteran was again 
seen to evaluate his "resolving" lower back pain.  
Objectively, it was noted that there was still mild 
paraspinal muscle spasm and tenderness along the lumbar 
paraspinous muscles and the assessment was listed as 
musculoskeletal pain.

The report of the medical examination that the veteran 
underwent for separation purposes in September 1993 reveals 
that the veteran's spine and other musculoskeletal systems 
were clinically evaluated as normal, although the veteran did 
say, in the report of medical history that he filled out and 
signed on the same date, that he had had, or currently had, 
recurrent back pain.  In the final section of this report, 
which is usually reserved for the physician's summary and 
elaboration of all pertinent data, the subscribing physician 
wrote that the veteran was followed by a chiropractor for his 
lower back pain and that the symptomatology surfaced at times 
after long-distance driving.

The veteran was examined by VA in November 1994, 
approximately 13 months after his separation from active 
military service, and X-Rays revealed no significant 
articular, bony or soft tissue abnormalities, the impression 
being listed as a negative lumbosacral spine.  On 
examination, however, the veteran complained of lower back 
pain and a diagnosis of chronic lumbosacral strain was 
rendered.  (See, in this regard, the reports of the VA 
general medical and spine (orthopedic) examinations of 
November 1994, both of which contain the same diagnosis.)  
More recently, the veteran underwent a second VA spine 
examination, in April 1996, and this time the subscribing 
examiner stated that, while there was no limitation of 
motion, there was mild evidence of pain on motion and X-rays 
had revealed evidence of degenerative joint disease (DJD) at 
the L5-S1 level.  The diagnosis this time was listed as 
strain of the lumbosacral spine, with DJD.

As shown above, the record is clear in that the veteran 
entered service in sound condition (i.e., with no evidence of 
a lumbosacral spine disability), that he started complaining 
of lower back pain and was diagnosed with a lumbosacral 
strain more than eight years into service and that a similar 
diagnosis has been rendered after service.  Absent any 
evidence to the contrary, the Board has, then, no other 
recourse but to conclude that the current lower back 
disability had its onset during service.

Regarding the DJD, the Board notes that, while this chronic 
disease was not diagnosed within one year from the date of 
the veteran's separation from active military service, in 
which case presumptive service connection would have been 
automatically warranted, it seems that an attempt to 
disassociate this disease from the chronic lumbosacral strain 
that has been diagnosed during and after service would be a 
highly difficult, if not futile, task.  Therefore, the Board 
has decided to resolve any reasonable doubt in this regard in 
favor of the veteran and include the DJD as a part of the 
service-connected disability of the lumbosacral spine.

Second Issue
Entitlement to service connection for a right knee 
disability:

Pre-service private medical records dated between September 
1979 and October 1984 reveal that the veteran sustained a 
transverse closed right patella fracture in 1979, underwent 
an open reduction and internal fixation also in 1979, with 
excellent results (as shown by the full recovery that the 
veteran reportedly had and the facts that X-Rays reportedly 
revealed anatomical alignment with complete healing and that, 
as of October 1983, he reported being active with jogging and 
playing basketball and denied pain, giving way or locking of 
the right knee) and had the K-wires that had been put in 
place in 1979 removed from the right patella in October 1984.

The service medical records reveal that, on induction, the 
veteran was initially felt not to be qualified for service 
due to the history of a right patellar fracture but that this 
pre-service history was then felt not to be an impediment for 
the veteran's being accepted (and he was consequently deemed 
qualified for enlistment), as X-Rays obtained on that date 
revealed evidence of a well-healed right knee fracture and 
the veteran denied ever having had, or currently having, a 
"tricked" or locked knee.  (See, in this regard, the 
reports of medical examination and medical history for 
induction, both dated in October 1983.)

The veteran underwent a medical examination in November 1987 
and this time his lower extremities were clinically evaluated 
as normal and the only abnormality noted was the scar left by 
the pre-service surgery of 1979.  The veteran stated, in his 
report of medical history of the same date, that he had had, 
or currently had, a "tricked" or locked knee  but this 
statement was clarified in the final section of this report 
by the subscribing physician's comments to the effect that 
the veteran had had a pre-service fracture in 1979, that he 
had had no further problems and that the injury was not 
considered disabling ("NCD").

The service medical records further reveal that the veteran 
complained of right knee pain in November 1986, of sudden 
onset after bumping his knee on a stair.  The examination 
was, however, negative, as there were no swelling, erythema 
or crepitus and there was a normal range of motion.  The 
assessment was listed as a contusion to the right knee.  
Another service medical record, this one dated in February 
1992, reflects the results of X-Rays of the right knee due to 
an "injury."  This radiographic record reveals that the 
right knee showed no fracture, dislocation or demonstrable 
bone pathology.

The service medical records also reveal that, on separation, 
the veteran's lower extremities were again clinically 
evaluated as normal, although the veteran did state, again, 
that he had had, or currently had, a "trick" or locked 
knee, a statement that was clarified by the subscribing 
physician's comment to the effect that the veteran had 
suffered a fracture to the right kneecap while in high 
school.

According to the report of the VA "joints" medical 
examination of November 1994, the veteran complained of 
chronic pain in multiple joints of his body but said that the 
knees were "different" and that the right knee was actually 
free of all symptomatology.  On examination, there was no 
swelling, deformity or lateral instability noted and there 
was a full range of motion, reported as 145 degrees of 
flexion and zero degrees of extension, as well as no pain on 
motion.  The only diagnosis listed was multiple joint pains, 
with a question of rheumatoid arthritis, but this diagnosis 
was thereafter crossed out, presumably by the subscribing 
physician, who wrote "See previous exam," an apparent 
reference to the reports of the spine and general medical 
examinations that the same physician conducted on the same 
date.

A review of the November 1994 VA spine medical examination 
reveals no complaints of right knee problems and no 
references to any right knee difficulties or disability, 
while a review of the VA general medical examination of the 
same date only reveals a notation to the effect that X-Rays 
of the knees were negative and a diagnosis of arthralgias of 
multiple joints without evidence of arthritis.

According to a November 1994 VA radiology diagnostic report, 
X-Rays revealed no significant articular changes, bony 
deformities or soft tissue abnormalities in either knee and 
it is noted that the impression was listed as negative knees.

Neither of the two reports of medical examination of April 
1996 reveals any complaints of right knee pain or related 
difficulties and VA outpatient medical records dated in May 
and June 1996 reveal complaints of pain in multiple joints, 
to include both knees, and impressions of chronic generalized 
arthralgias and polyarthralgia, respectively.  Also, a 
September 1996 VA outpatient medical record reveals 
complaints of polyarthralgia in the upper shoulder girdle, 
elbows and knees, worse with exercise, and an assessment of 
polyarthritis.  No references to any X-Ray evidence 
supporting these impressions/assessments of polyarthralgia 
and polyarthritis were made, however, nor was it specifically 
noted whether the impressions/assessments referred to the 
right knee.

At the June 1999 COH, the veteran provided testimony in 
support of this claim for an increased rating, stating, in 
essence, that the right knee was painful and unstable.

As shown above, the record is clear in that the veteran 
suffered an injury to his right knee before service, that he 
complained once during service of a painful knee, which was 
found to be negative so as to only warrant an assessment of a 
contusion to the right knee, that X-Rays obtained during 
service were negative for evidence of any abnormality and 
that both the thorough examination of November 1994 and the 
X-Rays of the same date confirmed the absence of a disability 
of the right knee.  The Board is aware of the 1996 complaints 
of polyarthralgias and of the impression/assessments of 
polyarthralgias and polyarthritis in those records but, as 
noted earlier, neither one of these records specifically 
indicates that the disabilities noted were in the right knee 
and/or that radiographic evidence supported an objective 
finding regarding the existence of any disability in the 
right knee.  The Board is also aware of the veteran's recent 
statements regarding right knee pain and instability but, 
again, the medical evidence in the record does not show that 
a disability of the right knee is currently manifested.

It is clear from the competent evidence of record that the 
right knee fracture that the veteran suffered before service 
healed completely so as to leave no residual disability and 
that the record is devoid of competent evidence showing that 
additional disability was indeed incurred during service.  
The Board, then, has no other recourse but to conclude that 
the veteran has failed in his initial duty to submit a claim 
for service connection for a right knee disability that is 
well grounded or capable of substantiation.  This means that 
the Board has acquired no jurisdiction over the appealed 
claim, which has failed and must be denied.

Additionally, the Board finds it necessary to note that, not 
only has the veteran submitted a claim for service connection 
that is simply not well grounded or capable of 
substantiation, but he has not reported that any additional 
competent evidence exists that, if obtained, would render 
that claim well grounded or capable of substantiation.  Under 
these circumstances, VA has no further duty to assist him, as 
per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of said claim for service connection.  See, 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

1.  Service connection for chronic lumbosacral strain, with 
degenerative joint disease, is granted.

2.  Service connection for a right knee disability is denied. 




SEE THE FOLLOWING PAGES FOR THE REMAND PORTION OF THIS 
DECISION/REMAND AND THE SUBSCRIPTION


REMAND

The issues of service connection for disabilities of both 
elbows and both wrists and a compensable disability 
evaluation for a left knee disability:

The veteran contends that he should be service-connected for 
disabilities of both elbows and both wrists and that he is 
also entitled to a compensable rating for the service-
connected left knee disability.  After a review of the 
evidentiary record, the Board finds that additional 
development is necessary, as explained in the following 
paragraphs.

Regarding the service connection issues, the Board notes 
that, while the VA medical examinations that the veteran 
underwent in November 1994, which included X-Rays, all 
revealed negative wrists and elbows and only warranted 
diagnoses of arthralgias of those joints, another orthopedic 
examination that was most recently conducted, in April 1996, 
reveals diagnoses of "wrist strain" and "elbow strain."  
It is not clear whether this diagnoses refer to actual 
disabilities and, if they do, it is not clear either whether 
such disabilities should be considered to have preceded 
service or not and/or whether at least there is a disability 
in the right wrist other than the "developmental anomaly" 
that was noted on X-Rays in November 1994.  Another medical 
examination of the veteran's wrists and elbows is then, felt 
to be necessary.

Regarding the possibility of a pre-service onset of any 
current condition of the wrists and/or elbows, it is noted 
that, according to an April 1992 service medical record, the 
veteran reported a history of multiple joint pain, off and on 
since his high school years (i.e., prior to service), 
involving the wrists, shoulders and knees and these problems 
were felt to have existed prior to service ("EPTS").  Also, 
the fact that the veteran was noted to have a right lunate-
triquetral coalition in his right wrist in November 1994 and 
that this condition was felt to be a "developmental 
anomaly," (and, as such, not a disability for VA purposes) 
must be taken into consideration by the examiner in 
addressing the question of whether it is as likely as not 
that there is a right wrist disability of inservice onset.

Regarding the veteran's left knee, the record shows that he 
complained at the COH of June 1999 of constant pain, as well 
as instability, although it appears that the veteran was 
actually referring to the right knee at that time (unless he 
was referring to both knees at the same time).  In any event, 
the Board notes that the service-connected left knee 
disability has not been re-examined since November 1994.  It 
is felt, then, that the veteran's left knee should be re-
examined, in order to secure medical data sufficient for 
rating purposes.

Additional private medical records are also felt to be 
missing from the file.  In this regard, it is noted that, at 
the June 1999 COH, the veteran said that he last saw a doctor 
at the "Tricare Clinic in Virginia" reportedly "in the end 
of '97, '98 some time."  (See, in this regard, page number 
four of the transcript of this hearing.)  Copies of this 
private medical evidence should be secured and associated 
with the claims folder, as they seem to be pertinent to the 
appealed claims.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claims are REMANDED for the following additional 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA medical examination 
without good cause might include the 
denial of his claims for additional VA 
disability compensation benefits.  See, 
in this regard, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The RO should attempt to obtain 
copies of (a) all records reflecting all 
pertinent VA medical treatment received 
by the veteran in 1998 and 1999, if any, 
and (b) all records reflecting medical 
treatment at the "Tricare Clinic in 
Virginia" anytime between 1997 and the 
present time (Summer of 1999).  Of 
course, if the veteran has also been 
receiving additional private medical 
treatment for any of the service-
connected disabilities for the past 24 
months, copies of that evidence should 
also be secured.

3.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The examiner should be asked to carefully 
review all the pertinent evidence in the 
claims folder, to include the reports of 
the VA medical examinations of November 
1994 and April 1996 and a copy of this 
decision/remand.

The examiner should then be asked to 
conduct a thorough orthopedic examination 
of the veteran's wrists, elbows and left 
knee, request, and interpret, for the 
record, any indicated tests or studies, 
to include additional X-Rays and/or MRIs, 
and thereafter submit a comprehensive and 
legible report of medical examination 
that should include at least the 
following information:

A.  A statement as to whether the 
claims folder was thoroughly 
reviewed prior to the examination.

B.  For each elbow separately, the 
examiner's opinion as to whether 
there is a disability manifested 
and, if there is such a disability, 
his or her opinion as to whether it 
is as likely as not that that 
disability had its onset during 
service or was aggravated by 
service, if it preceded service.

C.  For each wrist separately, the 
examiner's opinion as to whether 
there is a disability manifested 
and, if there is such a disability, 
his or her opinion as to whether it 
is as likely as not that that 
disability had its onset during 
service or was aggravated by 
service, if it preceded service.  In 
answering this question regarding 
the veteran's right wrist, the 
examiner should attempt to 
differentiate, to the extent 
possible, between the diagnosed 
right lunate-triquetral coalition, a 
"developmental anomaly," and any 
other disability of traumatic, or at 
least inservice, origin. 

D.  A statement as to whether the 
veteran's left knee is currently 
ankylosed and, if it is, the 
examiner's opinion as to its type 
(favorable or unfavorable) and 
severity.

E.  The examiner's opinion as to 
whether the left knee currently is 
impaired by slight, moderate or 
severe subluxation or lateral 
instability.

F.  Findings as to the left knee's 
current flexion and extension 
capabilities, in degrees.

G.  The examiner's opinion as to 
whether the service-connected left 
knee disability currently is 
manifested by any impairment 
(malunion or nonunion) of the left 
knee's tibia and fibula and, if it 
is, his or her opinion as to its 
current degree of impairment.

H.  The examiner's opinion as to 
whether there is objective 
(radiographic) evidence of the 
current manifestation of 
degenerative or traumatic arthritis 
in the veteran's left knee and, if 
there is such evidence, his or her 
opinion as to whether the arthritis 
of the left knee is accompanied by 
objective evidence of the 
involvement of two or more major 
joints or two or more minor joint 
groups, with or without occasional 
incapacitating exacerbations.

I.  The examiner's opinion as to the 
degree to which any objectively-
confirmed complaints of pain, 
weakness and instability currently 
impair the left knee's functional 
capabilities.

The RO should make sure to associate the 
above report of medical examination with 
the claims folder.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

5.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issues on appeal, especially with 
regard to the additional evidence that 
was obtained pursuant to the instructions 
in this remand.
In determining the rating that is 
applicable to the service-connected left 
knee disability, the RO is reminded to 
consider and adjudicate the question of 
whether an extra-schedular rating is 
warranted under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  In doing 
the same, the RO is also reminded to take 
into consideration the examiner's 
objective findings regarding the 
manifestation of any functional loss due 
to pain and/or weakness, as defined by 
38 C.F.R. §§ 4.40 and 4.45 (1998), and as 
required by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

If, upon re-adjudication of the appealed issues, either one 
of the benefits sought on appeal remains denied, a 
Supplemental Statement of the Case should be provided to the 
veteran and to his representative, with an appropriate period 
to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran and his representative hereby are advised that 
the purpose of this REMAND is to further develop the 
evidentiary record and to afford the veteran due process of 
law and that, consequently, no action is required of the 
veteran until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives, as the 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The RO hereby is also requested to afford expeditious 
treatment to the appealed claims that are being remanded at 
this time, as the law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

